         Case 2:21-cv-01207-DB Document 3 Filed 08/10/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KATHERINE BRADLEY,                                No. 2:21-cv-1207 DB
12                       Plaintiff,
13           v.                                         ORDER
14    ANDREW SAUL, Commissioner of Social
      Security,
15

16                       Defendant.
17

18          Plaintiff has requested authority under 28 U.S.C. § 1915 to proceed in forma pauperis.

19   Plaintiff has submitted the affidavit required by § 1915(a) showing that plaintiff is unable to

20   prepay fees and costs or give security for them. Accordingly, the request to proceed in forma

21   pauperis will be granted.

22          In accordance with the above, IT IS HEREBY ORDERED that:

23          1. Plaintiff’s application to proceed in forma pauperis is granted.

24          2. The Clerk of the Court is directed to issue process and to serve upon plaintiff the

25   undersigned’s Scheduling Order and Order re Consent or Request for Reassignment for social

26   security cases.

27          3. In keeping with the court’s new e-service procedure for Social Security cases service

28   on the defendant Commissioner of Social Security Administration shall proceed under the court’s
                                                        1
         Case 2:21-cv-01207-DB Document 3 Filed 08/10/21 Page 2 of 2


 1   E-Service program as follows. Once a summons is issued, the Clerk of Court shall deliver to the

 2   Commissioner of Social Security Administration and the United States Attorney’s Office at their

 3   designated email addresses a notice of electronic filing of the action along with the summons and

 4   complaint. The Commissioner has agreed not to raise a defense of insufficient service of process

 5   if provided with notice of a complaint as detailed in this order. This order is not intended to

 6   prevent parties from making any other motions that are appropriate under the Federal Rules of

 7   Civil Procedure.

 8          4. After service of the complaint this action and the dates set forth in the undersigned’s

 9   Scheduling Order are stayed pursuant to General Order Number 615. The stay will be

10   automatically lifted when the Commissioner files the Certified Administrative Record.

11   DATED: August 9, 2021                         /s/ DEBORAH BARNES
                                                   UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
